DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et. al. (US 2012/0172690 A1, hereinafter "Anderson", cited by Applicant) in view of Stancer et al. (US 2008/0183235 A1, hereinafter "Stancer").
Regarding claims 1 and 13, Anderson disclose an implantable medical device and a method of assembling an implantable medical device comprising: 
attaching a tine housing of the implantable medical device to an elongated housing of the medical device, 
wherein the elongated housing defines a longitudinal axis (Figs. 3A, and 3B (16A), (150)), wherein the longitudinal axis extends from a proximal end of the elongated housing (par. [0050] Delivery tool interface 158 is located at the proximal end of electronic subassembly 150) to a distal end of the elongated housing (par. [0050]: …  feedthrough pin 154 are located at the distal end of electronic subassembly 150); 
 a mounting structure attached to the distal end of the elongated housing (Fig. 3B (153)), wherein the mounting structure comprises one or more locking tabs around the longitudinal axis (Fig. 3B (155)); 
a tine housing (Figs. 3A and 4B (118)) at least partially surrounding the mounting structure, the tine housing comprising an adhesive (par. [0059]: …a medical adhesive, such as a silicon adhesive, may be applied to the center of fixation element assembly 118 prior to positioning locking tab 120 over feedthrough pin 154…) and one or more tines (Fig. 4A and par. [0052]: Fixation element 102 includes a set of four active fixation tines 103…) extending from the tine housing (Fig. 3B and par. [0051]: …tine fixation subassembly 100 includes fixation element assembly 118, locking tab 120… fixation element 102), and the tine housing configured to receive the one or more locking tabs (Figs. 3B, and 4A and par. [0058]: …fixation element assembly 118 is mounted to the tabs of tine fixation subassembly interface 153…by positioning header body 112 over the tabs of tine fixation subassembly interface 153 and rotating header body 112 to interlock tabs 117…), 
wherein the one or more locking tabs are configured to limit motion of the tine housing parallel to the longitudinal axis when the tine housing receives the one or more locking tabs (par. [0059]: During assembly of IMD 16A, after header body 112 is secured to tine fixation subassembly interface 153, locking tab 120 is positioned over feedthrough pin 154),
 wherein the tine housing and the mounting structure form an inner chamber bounded at least in part by the distal end of the elongated housing, the mounting structure, and the tine housing when the tine housing receives the one or more locking tabs (Fig. 5A and par. [0056]) , and 
wherein the adhesive fill port is in fluid communication with the inner chamber when the tine housing receives the one or more locking tabs (par. [0060]: A medical adhesive, such a silicon adhesive, may be used to seal gaps between locking tab 120 and the housing of control electronics 152. Medical adhesive may also be used to fill any spaces within tine fixation subassembly 100, including, for example, gaps between notches 113 (FIG. 4A) and tines 102 and any gaps between locking tab 120, header body 112 and header cap 114).
 Anderson discloses the tine housing comprising an adhesive (par. [0059]) but fails to disclose the housing comprises an adhesive fill port; and 
filling an inner chamber of a medical device with an adhesive using an adhesive fill port defined by the tine housing.
However, Stancer in the same field of endeavor, medical adhesive for filling an IMD as a fabrication step, discloses the housing comprises an adhesive fill port (Fig. 2, (30) and par. [0038]: … he adhesive-admitting ports 30…); and 
filling an inner chamber of a medical device with an adhesive using an adhesive fill port defined by the tine housing ((Fig. 2 and pars. [0034], [0041]: …adhesive ports 30…can be used…to inject medical adhesive into one or more ports 30…) for the purpose of filling the voids therebetween (par. [0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the tine housing assembly containing medical adhesive of Anderson, ports for injecting the medical adhesive into the assembly, as taught by Stancer, in order to fill the voids therebetween.
Regarding claim 2, the Anderson and Stancer combination discloses the implantable medical device of claim 1, further comprising a feedthrough pin (Anderson, Fig. 3B (154)) extending into the elongated housing, wherein the feedthrough pin extends through the tine housing, the inner chamber, and the mounting structure in a direction parallel to the longitudinal axis (Anderson, par. [0058]: Feedthrough pin 154 extends through the center of header body 112 …).
 Regarding claim 3, the Anderson and Stancer combination discloses the implantable medical device of claim 2, further comprising an electrode, wherein the feedthrough pin is electrically coupled to the electrode and electrically coupled to circuitry within the elongated housing (Anderson, Fig. 3B and par. [0059]:  …electrode 122 is…mechanically and electrically connected to feedthrough pin 154).
Regarding claim 4, the Anderson and Stancer combination discloses the implantable medical device of claim 2, further comprising an adhesive within the inner chamber (Anderson, par. [0060]: Medical adhesive may also be used to fill any spaces within tine fixation subassembly 100, including, for example, gaps between notches 113 (FIG. 4A) and tines 102 and any gaps between locking tab 120, header body 112 and header cap 114).
 Regarding claim 5 and 15, the Anderson and Stancer combination discloses the implantable medical device of claim 4 and the method of claim 13 respectively, wherein the adhesive is a contiguous mass in contact with the distal end of the elongated housing, the mounting structure, the tine housing, and the feedthrough pin (par. [0061]:  …a medical adhesive may be applied to the bore of electrode 123 to secure MCRD 124 within the bore of electrode 123…filler cap 126 may be fabricated of a silicone material and positioned over both electrode 122 and locking tab 120 during assembly of IMD 16A. A medical adhesive may also be used to secure filler cap 126 over electrode 122).
 Regarding claims 6 and 17, the Anderson and Stancer combination discloses the implantable medical device of claim 1 and the method of claim 13, wherein the tine housing comprises an upper tine housing (Fig. 4A, (112)) and a lower tine housing (Fig. 4A, (114)), wherein the lower tine housing is attached to the distal end of the elongated housing, and wherein the upper tine housing is configured to receive the one or more tabs (Fig. 3B and 4A and par. [0058] …header body 112 and header cap 114 to form fixation element assembly 118, fixation element assembly 118 is mounted to the tabs of tine fixation subassembly interface 153 on electronic subassembly 150…), and wherein the upper tine housing is configured to limit motion of the lower tine housing parallel to the longitudinal axis when the upper tine housing receives the one or more locking tabs (Fig 4A and par. [0058]: …fixation element assembly 118 is mounted to the tabs of tine fixation subassembly interface 153 …by positioning header body 112 over the tabs of tine fixation subassembly interface 153 and rotating header body 112 to interlock tabs 117…header body 112 with tabs 155…).
Regarding claims 7 and 14, Anderson discloses all of the implantable medical device of claim 1 and the method of claim 13 respectively, except wherein the tine housing comprises a vent port, and wherein the vent port is in fluid communication with the inner chamber when the tine housing receives the one or more locking tabs, and further comprising venting the inner chamber while filling the inner chamber with the adhesive.
Stancer discloses the tine housing comprises a vent port (Fig. 2, (30)), and wherein the vent port is in fluid communication with the inner chamber when the tine housing receives the one or more locking tabs, and further comprising venting the inner chamber while filling the inner chamber with the adhesive (pars. [0034]: …two of a plurality of adhesive ports 30 …can be used to evacuate excess medical adhesive disposed between the shroud assembly 14 and the IMD 10…[0041]: …during attachment to an IMD adhesive is disposed intermediate the shroud 14 and the IMD with excess being evacuated from ports 30… ) for the purpose of eliminating any air bubbles (par. [0041]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the tine housing assembly containing medical adhesive of Anderson, ports for evacuating excess medical adhesive into the assembly, as taught by Stancer, in order to eliminate any air bubbles. 
Regarding claim 8, the Anderson and Stancer combination discloses the implantable medical device of claim 1, wherein at least one tine in the one or more tines define a displacement in a direction substantially parallel to the longitudinal axis and in a direction substantially perpendicular to the longitudinal axis (Anderson, Figs. 3B, 4A and 4B (102) and par. [0052]: Fixation element 102 includes a set of four active fixation tines 103 that are …a hooked position in which active fixation tines 103 bend back towards electronic subassembly 150).
 Regarding claim 9, the Anderson and Stancer combination discloses the implantable medical device of claim 8, wherein the one or more tines are attached to a tine ring (Anderson, Fig. 4A (111)), wherein the tine ring surrounds the longitudinal axis, and wherein the tine housing is configured to limit motion of the tine ring parallel to the longitudinal axis (Anderson, par. [0056]: …header cap 114 combines with header body 112 to encompass base 111 and secure fixation element 102 relative to header body 112 and header cap 114 to form fixation element assembly 118. As shown in FIG. 4A, header cap 114 forms a groove 115 configured to mate with the ring-shaped base 111 in fixation element assembly 118; tine ring enclosed in between (112) and (114) and is therefore prevented from moving in a direction parallel to the longitudinal axis).
Regarding claim 12, the Anderson and Stancer combination discloses the implantable medical device of claim 1, wherein the tine housing is configured to receive a locking tab of the one or more locking tabs (Anderson, Fig. 3B (155)) in at least one tine access (Anderson, Fig. 4A, (117)) , and wherein the tine access comprises a bearing surface configured to provide a reaction force on the locking tab in a direction substantially parallel to the longitudinal axis when the locking tab exerts an action force on the bearing surface in a direction opposite the direction substantially parallel to the longitudinal axis (Anderson, Fig. 3B and par. [0058]: …header body 112 over the tabs of tine fixation subassembly interface 153 and rotating header body 112 to interlock tabs 117 (FIG. 4A) header body 112 with tabs 155 (FIG. 3B) of tine fixation subassembly interface 153).
Regarding claim 16, the Anderson and Stancer combination discloses the method of claim 15, further comprising contacting the contiguous mass of the adhesive with a feedthrough pin extending through the tine housing, through the inner chamber, and into the elongated housing (Anderson, Fig. 3B and par. [0059]:  …electrode 122 is…mechanically and electrically connected to feedthrough pin 154).
Regarding claim 18,  the Anderson and Stancer combination discloses the method of claim 17, further comprising placing a tine ring (Anderson, Fig. 4A, (111)) between the upper tine (Anderson, Fig. 4A, (112)) housing and the lower tine housing (Anderson, Fig. 4A, (114)) to substantially prevent motion of the tine ring parallel to the longitudinal axis, wherein one or more tines extend from the tine ring (Anderson, Figs. 4A and 4B, (103)).
Regarding claim 19, the Anderson and Stancer combination discloses the method of claim 13, further comprising: surrounding the longitudinal axis with a tine ring, wherein one or more tines extend from the tine ring; and limiting motion of the tine ring parallel to the longitudinal axis when the tine housing receives the one or more locking tabs (Anderson, par. [0056]: …header cap 114 combines with header body 112 to encompass base 111 and secure fixation element 102 relative to header body 112 and header cap 114 to form fixation element assembly 118. As shown in FIG. 4A, header cap 114 forms a groove 115 configured to mate with the ring-shaped base 111 in fixation element assembly 118; tine ring enclosed in between (112) and (114) and is therefore prevented from moving in a direction parallel to the longitudinal axis), wherein the one or more tines extend from the tine housing when the tine housing receives the one or more locking tabs (Figs. 3B and 4A and pars. [0051]: …tine fixation subassembly 100 includes fixation element assembly 118, locking tab 120… fixation element 102).
Regarding claim 20, Anderson discloses the method of claim 13, except wherein filling the inner chamber of the medical device with the adhesive comprises: pouring the adhesive into the adhesive fill port as a liquid; and allowing the adhesive to cure into a solid within the inner chamber of the medical device.
Stancer discloses filling the inner chamber of the medical device with the adhesive comprises: 
pouring the adhesive into the adhesive fill port as a liquid (pars. [0015]: …backfilling the shroud with medical adhesive as a final fabrication step…[0034]: The ports 30 can be used…used to inject medical adhesive; injected medical adhesive implies a liquid material); and 
allowing the adhesive to cure into a solid within the inner chamber of the medical device  ([0041]: …medical adhesive to retain the electrodes in position; liquid must be solidified to keep electrodes in position) for the purpose of sealing a portion of the IMD from ambient conditions (par. [0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the tine housing assembly containing medical adhesive of Anderson, to inject a liquid medical adhesive into the assembly that subsequently solidifies, as taught by Stancer, in order to seal a portion of the IMD from ambient conditions (par. [0034]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Stancer as applied to claims 1-9 and 12-20 above, and further in view of Yang et al. (US 2019/0083779 A1, hereinafter "Yang").
Regarding claims 10 and 11, the Anderson and Stancer combination discloses an implantable medical device of claim 1, further comprising an electrode in contact with the tine housing (Fig. 3B (122))), but does not disclose wherein the one or more tines define a maximum tine displacement from the distal end of the elongated housing in a direction parallel to the longitudinal axis; the electrode defines a maximum electrode displacement from the distal end of the elongated housing in the direction parallel to the longitudinal axis; and the maximum electrode displacement is greater than the maximum tine displacement.
 Yang discloses the one or more tines define a maximum tine displacement from the distal end of the elongated housing in a direction parallel to the longitudinal axis; the electrode defines a maximum electrode displacement from the distal end of the elongated housing in the direction parallel to the longitudinal axis (Fig.10, (47)); and the maximum electrode displacement is greater than the maximum tine displacement (par. [0073]: The height 47 of dart electrode 12 is selected to ensure tip electrode 42 reaches an adequate depth in the tissue layers to reach the targeted pacing and sensing site…); and
wherein a distance between the maximum electrode displacement and the maximum tine displacement is approximately 2 millimeters  (Fig. 10 and par. [0073]: Height 47 may be at least 3 mm…; height (47) of Fig. 10 represents the whole height of the electrode. If the height of the tine displacement is subtracted from the electrode height there would be less than 3 millimeter distance between the electrode and tine displacement which qualifies as approximately a 2 millimeters) for the purpose of reaching adequate depth of pacing and sensing target (par. [0073]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the electronic housing and tine assembly of Anderson and Stancer, a distal end electrode with a length longer than the tine displacement , as taught by Yang, in order to reach adequate depth of pacing and sensing target. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792      


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792